NO. 07-12-0428-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                      PANEL C

                                 NOVEMBER 9, 2012


                               EDWARD L. MARTINEZ,
                                                               Appellant
                                           v.

                               THE STATE OF TEXAS,
                                                                Appellee
                         _____________________________

           FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

  NO. 2004-405,843; HONORABLE JOHN J. “TREY” MCCLENDON, III, PRESIDING


                               Memorandum Opinion


Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

      Edward L. Martinez appeals from a trial court order denying his “Motion for

Discovery and Public Information Documents” for purposes of post-conviction litigation.

He asks that we grant his motion, appoint him counsel and bench warrant him back to

Lubbock County. We dismiss the appeal.

      On October 3, 2012, we sent appellant a letter asking him to demonstrate why

this court has jurisdiction over the matter and gave him until November 5, 2012, to do

so. Appellant responded by asking that the matter be abated back for the appointment
of counsel, “or in the alternative [appellant] ask[s] that such matter (appeal) be

dismissed without prejudice or stayed until [appellant] can file the necessary pleadings.”

       An appellate court has jurisdiction to hear an appeal only if it is from a final

judgment, Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001), and we have

jurisdiction to consider immediate appeals of interlocutory orders only if a statute

explicitly provides appellate jurisdiction.   Stary v. DeBord, 967 S.W.2d 352, 352-53

(Tex. 1998). The trial court’s order denying appellant copies of documents in the record

for purposes of post-conviction litigation does not invoke our jurisdiction. Self v. State,

122 S.W.3d 294 (Tex. App.–Eastland 2003, no pet.); Diaz v. State, No. 07-10-00328-

CV, 2011 Tex. App. LEXIS 1985, at *3 (Tex. App.–Amarillo January 21, 2011, pet. ref’d)

(mem. op.). Furthermore, we have no jurisdiction over post-conviction writs of habeas

corpus in felony cases. See TEX. CODE CRIM. PROC. ANN. art. 11.07 (West Supp. 2012);

Board of Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth Dist., 910
S.W.2d 481, 483 (Tex. Crim. App. 1995).

       Without a final, appealable order, we are without jurisdiction to entertain this

appeal. Accordingly, we dismiss the appeal for want of jurisdiction.



                                                       Brian Quinn
                                                       Chief Justice



Do not publish.




                                              2